IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOSEPH BRYAN FLYNN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5802

AMBER MCCRANEY AND
CHRISTOPHER MCCRANEY,

      Appellees.


_____________________________/

Opinion filed September 19, 2016.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Autumn O. Beck, Pensacola, for Appellant.

No Appearance for Appellees.




PER CURIAM.

      Joseph Bryan Flynn appeals the trial court’s final order adopting the general

magistrate’s Report and Recommendation dismissing Flynn’s petition seeking to

establish paternity, time-sharing, and other related relief. Because the minor child

was born to the intact marriage of Amber and Christopher McCraney, we affirm the
final order in all respects. See Slowinski v. Sweeney, 64 So. 3d 128, 128-29 (Fla.

1st DCA 2011) (holding that a child born to an intact marriage cannot be the subject

of a paternity proceeding brought by a biological father and determining it was

fundamental error for the trial court to grant relief pursuant to a nonexistent cause of

action); see also Sirdevan v. Strand, 120 So. 3d 1280 (Fla. 1st DCA 2013), rev.

denied, 147 So. 3d 527 (Fla. 2014) (table).

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.




                                           2